DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-32 of Patent No.: Patent No.: US 8,855,137 B2 to Pope et al.  Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 21-40 of the instant application is obvious variant of Claims 1-32 of Patent No.: Patent No.: US 8,855,137 B2 to Pope et al. in that they contain substantially the same subject matter.
Regarding Independent Claims 21, 39 and 40, Independent Claims 1 and 29 of Patent No.: Patent No.: US 8,855,137 B2 to Pope et al. discloses ‘a first driver configured to transfer data between the network interface device and the data processing device via a bus of the data processing device; a second driver configured Independent Claims 21, 39 and 40 of instant application discloses ‘a first driver; and a second driver; wherein one of the first and the second drivers is configured as a master driver to receive one or more events requiring interaction with a network interface device and receive one or more events providing information associated with the network interface device; and wherein the other of the first and second drivers is configured as a slave driver to receive one or more events providing information associated with the network interface device’).
Regarding Claim 22, Claims 1 and 29 of Patent No.: Patent No.: US 8,855,137 B2 to Pope et al. discloses ‘wherein the first driver and the second driver are Claim 22 of instant application discloses ‘wherein the one or more events providing information associated with the network interface device require no interaction with the network interface device’).
Regarding Claim 23, Claim 12 of Patent No.: Patent No.: US 8,855,137 B2 to Pope et al. discloses ‘wherein the network interface device is capable of supporting a communication link with another network interface device and of transmitting over a data channel data received over the link’, (Claim 23 of instant application discloses ‘wherein the one or more events providing information associated with the network interface device comprise one or more events relating to a link speed change’).
Regarding Claim 24, Claim 12 of Patent No.: Patent No.: US 8,855,137 B2 to Pope et al. discloses ‘wherein the network interface device is capable of supporting a communication link with another network interface device and of transmitting over a data channel data received over the link’, (Claim 24 of instant application discloses ‘wherein the one or more events requiring interaction with the network interface device comprise one or more events relating to a link down, an initialisation, an error condition or a change of state of a network interface device's physical media’).
Regarding Claim 25, Claim 4 of Patent No.: US 8,855,137 B2 to Pope et al. discloses ‘wherein the resources comprise hardware resources’, (Claim 25 of instant application discloses ‘wherein the network interface device comprises hardware configured to handle a network interface device's physical media’).
Regarding Claim 26, Claim 4 of Patent No.: US 8,855,137 B2 to Pope et al. discloses ‘wherein the resources comprise hardware resources’, (Claim 26 of instant application discloses ‘wherein the first and second drivers provide an interface to the operating system for the hardware’).
Regarding Claim 27, Claim 9 of Patent No.: US 8,855,137 B2 to Pope et al. discloses ‘wherein at least one of the data channels is operable according to the network device identification specification (NDIS) interface’, (Claim 27 of instant application discloses ‘wherein one of the first and second drivers is a network driver interface specification (NDIS) driver’).
Regarding Claim 28, Claim 10 of Patent No.: US 8,855,137 B2 to Pope et al. discloses ‘wherein the control channel is operable according to the windows device model (WDM)’, (Claim 28 of instant application discloses ‘wherein one of the first and second drivers is a window driver model (WDM) driver’).
Regarding Claim 29, Claim 1 of Patent No.: US 8,855,137 B2 to Pope et al. discloses ‘a control channel individually addressable by the network interface device and used by the second driver to transfer control data between the data processing system and the network interface device, the control data defining commands and the network interface device being responsive to at least one command sent over the control channel to establish at least one additional individually addressable data Claim 29 of instant application discloses ‘wherein the slave driver is only configured to receive the one or more events providing information associated with the network interface device’).
Regarding Claim 30, Claim 1 of Patent No.: US 8,855,137 B2 to Pope et al. discloses ‘wherein the first driver and the second driver are independently addressable by the network interface device; two or more data channels, each data channel being individually addressable by the network interface device and being capable of carrying application-level data between the network interface device and the data processing device, such that one channel of the two or more data channels is dedicated exclusively for use by only the first driver to transfer data between the network interface device and the data processing device thereby establishing the one channel as an entire path between the network interface device and the data processing device’, (Claim 30 of instant application discloses ‘wherein the master driver and the slave driver are configured at driver load time’).
Regarding Claim 31, Claim 1 of Patent No.: US 8,855,137 B2 to Pope et al. discloses ‘wherein the first driver and the second driver are independently addressable by the network interface device; two or more data channels, each data channel being individually addressable by the network interface device and being capable of carrying application-level data between the network interface device and the data processing device, such that one channel of the two or more data channels is dedicated exclusively for use by only the first driver to transfer data between the network interface device and the data processing device thereby establishing the one channel as an entire path between the network interface device and the data processing device’, (Claim 31 of wherein the master driver and the slave driver are configured by configuration information’).
Regarding Claim 32, Claim 1 of Patent No.: US 8,855,137 B2 to Pope et al. discloses ‘a first driver configured to transfer data between the network interface device and the data processing device via a bus of the data processing device’, (Claim 32 of instant application discloses ‘wherein the master driver is configured to perform initialisation of the network interface device’).
Regarding Claim 33, Claim 1 of Patent No.: US 8,855,137 B2 to Pope et al. discloses ‘a second driver configured to transfer data between the network interface device and the data processing device via the bus of the data processing device, wherein the first driver and the second driver are independently addressable by the network interface device’, (Claim 33 of instant application discloses ‘wherein the slave driver is configured to abstain from performing initialisation of the network interface device’).
Regarding Claim 34, Claim 30 of Patent No.: US 8,855,137 B2 to Pope et al. discloses ‘providing at least two drivers for communicating with the network interface device, each of the at least two drivers independently addressable by the network interface device; establishing one or more channels, at least two of the one or more channels established with a first driver and second driver to establish a channel dedicated to the first driver and a channel to the second driver, at least one dedicated channel configured to carry data between the network interface device and the data processing device’, (Claim 34 of instant application discloses ‘wherein the data processing system is configured to determine a configuration error when an attempt to is made to configure the first and second drivers as two slave drivers or two master drivers’).
Regarding Claim 35, Claim 30 of Patent No.: US 8,855,137 B2 to Pope et al. discloses ‘providing at least two drivers for communicating with the network interface device, each of the at least two drivers independently addressable by the network interface device; establishing one or more channels, at least two of the one or more channels established with a first driver and second driver to establish a channel dedicated to the first driver and a channel to the second driver, at least one dedicated channel configured to carry data between the network interface device and the data processing device’, (Claim 35 of instant application discloses ‘wherein the data processing system is configured to determine an attempt is made to configure the first and second drivers as two slave drivers by detecting that none of the first and second drivers is configured as master driver’).
Regarding Claim 36, Claim 30 of Patent No.: US 8,855,137 B2 to Pope et al. discloses ‘providing at least two drivers for communicating with the network interface device, each of the at least two drivers independently addressable by the network interface device; establishing one or more channels, at least two of the one or more channels established with a first driver and second driver to establish a channel dedicated to the first driver and a channel to the second driver, at least one dedicated channel configured to carry data between the network interface device and the data processing device’, (Claim 36 of instant application discloses ‘wherein the data processing system is configured to detect an attempt to configure two master drivers by detecting that a register bit has not been set’).
Regarding Claim 37, Claim 30 of Patent No.: US 8,855,137 B2 to Pope et al. discloses ‘providing at least two drivers for communicating with the network interface device, each of the at least two drivers independently addressable by the network interface device; establishing one or more channels, at least two of the one or more channels established with a first driver and second driver to establish a channel dedicated to the first driver and a channel to the second driver, at least one dedicated channel configured to carry data between the network interface device and the data processing device’, (Claim 37 of instant application discloses ‘wherein the data processing system is configured to provide an event relating to a master driver unload condition to the slave driver when the master driver is unloaded’).
Regarding Claim 38, Claim 30 of Patent No.: US 8,855,137 B2 to Pope et al. discloses ‘providing at least two drivers for communicating with the network interface device, each of the at least two drivers independently addressable by the network interface device; establishing one or more channels, at least two of the one or more channels established with a first driver and second driver to establish a channel dedicated to the first driver and a channel to the second driver, at least one dedicated channel configured to carry data between the network interface device and the data processing device’, (Claim 38 of instant application discloses ‘wherein the slave driver is configured to become the master driver upon receiving the event relating to a master driver unload condition’).

4.	Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-16 of Patent No.: Patent No.: US 9,690,724 B2 to Claims 21-40 of the instant application is obvious variant of Claims 1-16 of Patent No.: Patent No.: US 9,690,724 B2 to Pope et al. in that they contain substantially the same subject matter.
Regarding Independent Claims 21, 39 and 40, Independent Claims 1 and 17 of Patent No.: Patent No.: US 9,690,724 B2 to Pope et al. discloses ‘communicate with a first driver of the data processing system and a second driver of the data processing system, wherein the first driver has a first event queue, the second driver has a second event queue; individually address respective data to each driver independently and directly by placing an event data block on the event queue associated with the respective driver being addressed; determine if the event data block is of a first type or a second type; if the event data block is of the first type, place an event data block on the event queue associated with the first driver; if the event data block is of the second type, place an event data block on the event queue associated with the second driver; and subsequently request execution of the respective driver by raising an interrupt’, (Independent Claims 21, 39 and 40 of instant application discloses ‘a first driver; and a second driver; wherein one of the first and the second drivers is configured as a master driver to receive one or more events requiring interaction with a network interface device and receive one or more events providing information associated with the network interface device; and wherein the other of the first and second drivers is configured as a slave driver to receive one or more events providing information associated with the network interface device’).
Regarding Claim 22, Claims 1 and 17 of Patent No.: US 9,690,724 B2 to Pope et al. discloses ‘communicate with a first driver of the data processing system and a second driver of the data processing system, wherein the first driver has a first event queue, the second driver has a second event queue; individually address respective data to each driver independently and directly by placing an event data block on the event queue associated with the respective driver being addressed; determine if the event data block is of a first type or a second type; if the event data block is of the first type, place an event data block on the event queue associated with the first driver; if the event data block is of the second type, place an event data block on the event queue associated with the second driver; and subsequently request execution of the respective driver by raising an interrupt’, (Claim 22 of instant application discloses ‘wherein the one or more events providing information associated with the network interface device require no interaction with the network interface device’).
Regarding Claim 23, Claim 8 of Patent No.: US 9,690,724 B2 to Pope et al. discloses ‘wherein the network interface device is capable of supporting a communication link with another network interface device and of transmitting over a data channel data received over the link’, (Claim 23 of instant application discloses ‘wherein the one or more events providing information associated with the network interface device comprise one or more events relating to a link speed change’).
Regarding Claim 24, Claim 8 of Patent No.: US 9,690,724 to Pope et al. discloses ‘wherein the network interface device is capable of supporting a communication link with another network interface device and of transmitting over the communication link application-level data received over one the at least one data Claim 24 of instant application discloses ‘wherein the one or more events requiring interaction with the network interface device comprise one or more events relating to a link down, an initialisation, an error condition or a change of state of a network interface device's physical media’).
Regarding Claim 25, Claim 2 of Patent No.: US 9,690,724 B2 to Pope et al. discloses ‘wherein a transfer of data between the network interface device via the first hardware interface and the first driver is independent of the transfer of data between the network interface device via the first hardware interface and second driver’, (Claim 25 of instant application discloses ‘wherein the network interface device comprises hardware configured to handle a network interface device's physical media’).
Regarding Claim 26, Claim 17 of Patent No.: US 9,690,724 B2 to Pope et al. discloses ‘transferring data from a network interface device to a first driver of a data processing device supporting an operating system and at least one application, said first driver having a first event queue’, (Claim 26 of instant application discloses ‘wherein the first and second drivers provide an interface to the operating system for the hardware’).
Regarding Claim 27, Claim 6 of Patent No.: US 9,690,724 B2 to Pope et al. discloses ‘wherein at least one of the data channels is operable according to a network device identification specification (NDIS) interface’, (Claim 27 of instant application discloses ‘wherein one of the first and second drivers is a network driver interface specification (NDIS) driver’).
Regarding Claim 28, Claim 7 of Patent No.: US 9,690,724 to Pope et al. discloses ‘wherein the control channel is operable according to the windows device Claim 28 of instant application discloses ‘wherein one of the first and second drivers is a window driver model (WDM) driver’).
Regarding Claim 29, Claim 1 of Patent No.: US 9,690,724 to Pope et al. discloses ‘communicate with a first driver of the data processing system and a second driver of the data processing system, wherein the first driver has a first event queue, the second driver has a second event queue; individually address respective data to each driver independently and directly by placing an event data block on the event queue associated with the respective driver being addressed; determine if the event data block is of a first type or a second type; if the event data block is of the first type, place an event data block on the event queue associated with the first driver; if the event data block is of the second type, place an event data block on the event queue associated with the second driver; and subsequently request execution of the respective driver by raising an interrupt’, (Claim 29 of instant application discloses ‘wherein the slave driver is only configured to receive the one or more events providing information associated with the network interface device’).
Regarding Claim 30, Claim 14 of Patent No.: US 9,690,724 to Pope et al. discloses ‘wherein said at least one processor and at least one memory are configured to trigger said interrupt if an event message has been included in a respective event queue for longer than a predetermined period of time’, (Claim 30 of instant application discloses ‘wherein the master driver and the slave driver are configured at driver load time’).
Regarding Claim 31, Claim 1 of Patent No.: US 9,690,724 to Pope et al. discloses ‘communicate with a first driver of the data processing system and a second Claim 31 of instant application discloses ‘wherein the master driver and the slave driver are configured by configuration information’).
Regarding Claim 32, Claim 1 of Patent No.: US 9,690,724 to Pope et al. discloses ‘a first hardware interface configured to connect said network interface device with a data processing system supporting an operating system and at least one application’, (Claim 32 of instant application discloses ‘wherein the master driver is configured to perform initialisation of the network interface device’).
Regarding Claim 33, Claim 1 of Patent No.: US 9,690,7242 to Pope et al. discloses ‘individually address respective data to each driver independently and directly by placing an event data block on the event queue associated with the respective driver being addressed; determine if the event data block is of a first type or a second type; if the event data block is of the first type, place an event data block on the event queue associated with the first driver; if the event data block is of the second type, place an event data block on the event queue associated with the second driver; and subsequently request execution of the respective driver by raising an interrupt’, (Claim 33 of instant application discloses ‘wherein the slave driver is configured to abstain from performing initialisation of the network interface device’).
Regarding Claim 34, Claim 1 of Patent No.: US 9,690,724 to Pope et al. discloses ‘communicate with a first driver of the data processing system and a second driver of the data processing system, wherein the first driver has a first event queue, the second driver has a second event queue; individually address respective data to each driver independently and directly by placing an event data block on the event queue associated with the respective driver being addressed; determine if the event data block is of a first type or a second type; if the event data block is of the first type, place an event data block on the event queue associated with the first driver; if the event data block is of the second type, place an event data block on the event queue associated with the second driver; and subsequently request execution of the respective driver by raising an interrupt’, (Claim 34 of instant application discloses ‘wherein the data processing system is configured to determine a configuration error when an attempt to is made to configure the first and second drivers as two slave drivers or two master drivers’).
Regarding Claim 35, Claim 1 of Patent No.: US 9,690,724 to Pope et al. discloses ‘communicate with a first driver of the data processing system and a second driver of the data processing system, wherein the first driver has a first event queue, the second driver has a second event queue; individually address respective data to each driver independently and directly by placing an event data block on the event queue associated with the respective driver being addressed; determine if the event data block is of a first type or a second type; if the event data block is of the first type, place an Claim 35 of instant application discloses ‘wherein the data processing system is configured to determine an attempt is made to configure the first and second drivers as two slave drivers by detecting that none of the first and second drivers is configured as master driver’).
Regarding Claim 36, Claim 1 of Patent No.: US 9,690,724 to Pope et al. discloses ‘communicate with a first driver of the data processing system and a second driver of the data processing system, wherein the first driver has a first event queue, the second driver has a second event queue; individually address respective data to each driver independently and directly by placing an event data block on the event queue associated with the respective driver being addressed; determine if the event data block is of a first type or a second type; if the event data block is of the first type, place an event data block on the event queue associated with the first driver; if the event data block is of the second type, place an event data block on the event queue associated with the second driver; and subsequently request execution of the respective driver by raising an interrupt’, (Claim 36 of instant application discloses ‘wherein the data processing system is configured to detect an attempt to configure two master drivers by detecting that a register bit has not been set’).
Regarding Claim 37, Claim 1 of Patent No.: US 9,690,724 to Pope et al. discloses ‘communicate with a first driver of the data processing system and a second driver of the data processing system, wherein the first driver has a first event queue, the Claim 37 of instant application discloses ‘wherein the data processing system is configured to provide an event relating to a master driver unload condition to the slave driver when the master driver is unloaded’).
Regarding Claim 38, Claim 1 of Patent No.: US 9,690,724 to Pope et al. discloses ‘communicate with a first driver of the data processing system and a second driver of the data processing system, wherein the first driver has a first event queue, the second driver has a second event queue; individually address respective data to each driver independently and directly by placing an event data block on the event queue associated with the respective driver being addressed; determine if the event data block is of a first type or a second type; if the event data block is of the first type, place an event data block on the event queue associated with the first driver; if the event data block is of the second type, place an event data block on the event queue associated with the second driver; and subsequently request execution of the respective driver by raising an interrupt’, (Claim 38 of instant application discloses ‘wherein the slave driver is configured to become the master driver upon receiving the event relating to a master driver unload condition’).
Claims 21-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 and 3-20 of copending application No.: 15/633,566. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 21-40 of the instant application is obvious variant of Claims 1 and 3-20 of copending application No.: 15/633,566 in that they contain substantially the same subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding Independent Claims 21, 39 and 40, Independent Claims 1 and 18-20 of copending application No.: 15/633,566 discloses ‘a network interface device configured to provide an interface between said data processing device and a network, said network interface device configured to receive first data from said network; an operating system; at least one user level application; a first driver; and a second driver; wherein the first driver is configured to receive at least one of at least a part of said first data from said network interface device and to provide second data to the second driver via the network interface device; and wherein the second driver is configured to receive said second data and in response thereto to provide information to an entity’, (Independent Claims 21, 39 and 40 of instant application discloses ‘a first driver; and a second driver; wherein one of the first and the second drivers is configured as a master driver to receive one or more events requiring interaction with a network interface device and receive one or more events providing information associated with the network interface device; and wherein the other of the first and second drivers is configured as a slave driver to receive one or more events providing information associated with the network interface device’).
Regarding Claim 22, Independent Claims 1 and 18-20 of copending application No.: 15/633,566 discloses ‘a network interface device configured to provide an interface between said data processing device and a network, said network interface device configured to receive first data from said network; an operating system; at least one user level application; a first driver; and a second driver; wherein the first driver is configured to receive at least one of at least a part of said first data from said network interface device and to provide second data to the second driver via the network interface device; and wherein the second driver is configured to receive said second data and in response thereto to provide information to an entity’, (Claim 22 of instant application discloses ‘wherein the one or more events providing information associated with the network interface device require no interaction with the network interface device’).
Regarding Claim 23, Independent Claims 1 and 18-20 of copending application No.: 15/633,566 discloses ‘a network interface device configured to provide an interface between said data processing device and a network, said network interface device configured to receive first data from said network; an operating system; at least one user level application; a first driver; and a second driver; wherein the first driver is configured to receive at least one of at least a part of said first data from said network interface device and to provide second data to the second driver via the network interface device; and wherein the second driver is configured to receive said second data and in response thereto to provide information to an entity’, (Claim 23 of instant wherein the one or more events providing information associated with the network interface device comprise one or more events relating to a link speed change’).
Regarding Claim 24, Independent Claims 1 and 18-20 of copending application No.: 15/633,566 discloses ‘a network interface device configured to provide an interface between said data processing device and a network, said network interface device configured to receive first data from said network; an operating system; at least one user level application; a first driver; and a second driver; wherein the first driver is configured to receive at least one of at least a part of said first data from said network interface device and to provide second data to the second driver via the network interface device; and wherein the second driver is configured to receive said second data and in response thereto to provide information to an entity’, (Claim 24 of instant application discloses ‘wherein the one or more events requiring interaction with the network interface device comprise one or more events relating to a link down, an initialisation, an error condition or a change of state of a network interface device's physical media’).
Regarding Claim 25, Independent Claims 1 and 18-20 of copending application No.: 15/633,566 discloses ‘a network interface device configured to provide an interface between said data processing device and a network, said network interface device configured to receive first data from said network; an operating system; at least one user level application; a first driver; and a second driver; wherein the first driver is configured to receive at least one of at least a part of said first data from said network interface device and to provide second data to the second driver via the network Claim 25 of instant application discloses ‘wherein the network interface device comprises hardware configured to handle a network interface device's physical media’).
Regarding Claim 26, Claim 11 of copending application No.: 15/633,566 discloses ‘wherein said first driver is configured to deliver at least a part of said first data to a part of said operating system configured to manage protocol code associated with said first data’, (Claim 26 of instant application discloses ‘wherein the first and second drivers provide an interface to the operating system for the hardware’).
Regarding Claim 27, Claim 10 of copending application No.: 15/633,566 discloses ‘wherein said first driver comprises a network driver interface specification (NDIS) driver’, (Claim 27 of instant application discloses ‘wherein one of the first and second drivers is a network driver interface specification (NDIS) driver’).
Regarding Claim 28, Claim 12 of copending application No.: 15/633,566 discloses ‘wherein said second driver comprises a windows driver model (WDM) driver’, (Claim 28 of instant application discloses ‘wherein one of the first and second drivers is a window driver model (WDM) driver’).
Regarding Claim 29, Claim 7 of copending application No.: 15/633,566 discloses ‘wherein said network interface device is configured to place said event in an event queue of said second driver’, (Claim 29 of instant application discloses ‘wherein the slave driver is only configured to receive the one or more events providing information associated with the network interface device’).
Regarding Claim 30, Independent Claims 1 and 18-20 of copending application No.: 15/633,566 discloses ‘a network interface device configured to provide an interface between said data processing device and a network, said network interface device configured to receive first data from said network; an operating system; at least one user level application; a first driver; and a second driver; wherein the first driver is configured to receive at least one of at least a part of said first data from said network interface device and to provide second data to the second driver via the network interface device; and wherein the second driver is configured to receive said second data and in response thereto to provide information to an entity’, (Claim 30 of instant application discloses ‘wherein the master driver and the slave driver are configured at driver load time’).
Regarding Claim 31, Independent Claims 1 and 18-20 of copending application No.: 15/633,566 discloses ‘a network interface device configured to provide an interface between said data processing device and a network, said network interface device configured to receive first data from said network; an operating system; at least one user level application; a first driver; and a second driver; wherein the first driver is configured to receive at least one of at least a part of said first data from said network interface device and to provide second data to the second driver via the network interface device; and wherein the second driver is configured to receive said second data and in response thereto to provide information to an entity’, (Claim 31 of instant application discloses ‘wherein the master driver and the slave driver are configured by configuration information’).
Regarding Claim 32, Independent Claims 1 and 18-20 of copending application No.: 15/633,566 discloses ‘a network interface device configured to provide an interface between said data processing device and a network, said network interface device configured to receive first data from said network; an operating system; at least one user level application; a first driver; and a second driver; wherein the first driver is configured to receive at least one of at least a part of said first data from said network interface device and to provide second data to the second driver via the network interface device; and wherein the second driver is configured to receive said second data and in response thereto to provide information to an entity’, (Claim 32 of instant application discloses ‘wherein the master driver is configured to perform initialisation of the network interface device’).
Regarding Claim 33, Independent Claims 1 and 18-20 of copending application No.: 15/633,566 discloses ‘a network interface device configured to provide an interface between said data processing device and a network, said network interface device configured to receive first data from said network; an operating system; at least one user level application; a first driver; and a second driver; wherein the first driver is configured to receive at least one of at least a part of said first data from said network interface device and to provide second data to the second driver via the network interface device; and wherein the second driver is configured to receive said second data and in response thereto to provide information to an entity’, (Claim 33 of instant application discloses ‘wherein the slave driver is configured to abstain from performing initialisation of the network interface device’).
Regarding Claim 34, Independent Claims 1 and 18-20 of copending application No.: 15/633,566 discloses ‘a network interface device configured to provide an interface between said data processing device and a network, said network interface device configured to receive first data from said network; an operating system; at least one user level application; a first driver; and a second driver; wherein the first driver is configured to receive at least one of at least a part of said first data from said network interface device and to provide second data to the second driver via the network interface device; and wherein the second driver is configured to receive said second data and in response thereto to provide information to an entity’, (Claim 34 of instant application discloses ‘wherein the data processing system is configured to determine a configuration error when an attempt to is made to configure the first and second drivers as two slave drivers or two master drivers’).
Regarding Claim 35, Independent Claims 1 and 18-20 of copending application No.: 15/633,566 discloses ‘a network interface device configured to provide an interface between said data processing device and a network, said network interface device configured to receive first data from said network; an operating system; at least one user level application; a first driver; and a second driver; wherein the first driver is configured to receive at least one of at least a part of said first data from said network interface device and to provide second data to the second driver via the network interface device; and wherein the second driver is configured to receive said second data and in response thereto to provide information to an entity’, (Claim 35 of instant application discloses ‘wherein the data processing system is configured to determine an attempt is made to configure the first and second drivers as two slave drivers by detecting that none of the first and second drivers is configured as master driver’).
Regarding Claim 36, Independent Claims 1 and 18-20 of copending application No.: 15/633,566 discloses ‘a network interface device configured to provide an interface between said data processing device and a network, said network interface device configured to receive first data from said network; an operating system; at least one user level application; a first driver; and a second driver; wherein the first driver is configured to receive at least one of at least a part of said first data from said network interface device and to provide second data to the second driver via the network interface device; and wherein the second driver is configured to receive said second data and in response thereto to provide information to an entity’, (Claim 36 of instant application discloses ‘wherein the data processing system is configured to detect an attempt to configure two master drivers by detecting that a register bit has not been set’).
Regarding Claim 37, Independent Claims 1 and 18-20 of copending application No.: 15/633,566 discloses ‘a network interface device configured to provide an interface between said data processing device and a network, said network interface device configured to receive first data from said network; an operating system; at least one user level application; a first driver; and a second driver; wherein the first driver is configured to receive at least one of at least a part of said first data from said network interface device and to provide second data to the second driver via the network interface device; and wherein the second driver is configured to receive said second data and in response thereto to provide information to an entity’, (Claim 37 of instant wherein the data processing system is configured to provide an event relating to a master driver unload condition to the slave driver when the master driver is unloaded’).
Regarding Claim 38, Independent Claims 1 and 18-20 of copending application No.: 15/633,566 discloses ‘a network interface device configured to provide an interface between said data processing device and a network, said network interface device configured to receive first data from said network; an operating system; at least one user level application; a first driver; and a second driver; wherein the first driver is configured to receive at least one of at least a part of said first data from said network interface device and to provide second data to the second driver via the network interface device; and wherein the second driver is configured to receive said second data and in response thereto to provide information to an entity’, (Claim 38 of instant application discloses ‘wherein the slave driver is configured to become the master driver upon receiving the event relating to a master driver unload condition’).

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 21-27, 29-33, 39 and 40 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Patent No.: US 7,089,335 B2 to Aiken et al. (Aiken) as disclosed in the IDS.
	As to Claims 21, 39 and 40, Aiken discloses a data processing system comprising: 
an operating system (Figs. 1 and 3, ‘a number of program modules may be stored on the hard disk 60, magnetic disk 29, optical disk 31, ROM 24 or RAM 25, including an operating system 35, one or more applications programs, such as application program 36, other program modules 37, program data 38, and networking software components and drivers, such as wire-based network interface card (NIC) driver 61 and wireless NIC driver 62’, Col. 6, ll 30-57); 
a first driver (Fig. 3, ‘wire-based NIC driver 61’); and 
a second driver (Fig. 3, ‘wireless NIC 62’); 
wherein one of the first and the second drivers is configured as a master driver to receive one or more events requiring interaction with a network interface device and receive one or more events providing information associated with the network interface device (‘turning to Fig. 3, when a NIC, such as NICs 53 and 54, receive a packet from the network segment to which they are connected, the NIC drivers 61 (first driver) and 62 (second driver) temporarily store the packet into a buffer and send an indication to a higher level driver, such as intermediate driver 120, that a packet has been received. Once the received packet has been indicated to the intermediate driver 120, the intermediate driver must respond to the indication before the NIC driver can resume processing inbound packets’, Col. 34, ll 2-11); and 

As to Claim 22, Aiken further discloses wherein the one or more events providing information associated with the network interface device require no interaction with the network interface device (‘each NIC has associated with it a received packet queue, which can be serviced by a queue-servicing thread. A thread to process the packets in the queue can be requested through an associated auto-clearing event. The intermediate driver 120 can create a queue-servicing thread for each processor when the intermediate driver is initialized by the operating system 35. A queue-servicing thread can block against all NIC packet queue events. When a NIC's received packet queue receives a packet to be processed, a queue servicing thread, which can be selected at random, can unblock and process the packets in the queue’, Col. 34, ll 29-39).
As to Claim 23, Aiken further discloses wherein the one or more events providing information associated with the network interface device comprise one or more events relating to a link speed change (‘alternatively, the intermediate driver 120 can receive 
As to Claim 24, Aiken further discloses wherein the one or more events requiring interaction with the network interface device comprise one or more events relating to a link down, an initialisation, an error condition or a change of state of a network interface device's physical media (Figs. 1 and 2, ‘when used in a LAN networking environment, the computing device 20 can be connected to the local network 51 through a network interface or adapter, such as a wire-based Network Interface Card (NIC) 53 or a wireless NIC 54. When used in a WAN networking environment, the computing device 20 typically includes a broadband modem 64, such as a cable modem or Digital Subscriber Line (DSL) modem, or other means for establishing communications over the WAN 52. The broadband modem 64, which may be internal or external, is connected to the computing device 20 through a wire-based NIC 53’, Col. 7, ll 29-38).
As to Claim 25, Aiken further discloses wherein the network interface device comprises hardware configured to handle a network interface device's physical media (Figs. 1 and 2, ‘when used in a LAN networking environment, the computing device 20 
As to Claim 26, Aiken further discloses wherein the first and second drivers provide an interface to the operating system for the hardware (Figs. 1 and 3, ‘a number of program modules may be stored on the hard disk 60, magnetic disk 29, optical disk 31, ROM 24 or RAM 25, including an operating system 35, one or more applications programs, such as application program 36, other program modules 37, program data 38, and networking software components and drivers, such as wire-based network interface card (NIC) driver 61 and wireless NIC driver 62’, Col. 6, ll 30-57).
As to Claim 27, Aiken further discloses wherein one of the first and second drivers is a network driver interface specification (NDIS) driver (‘in addition to defining properties which can be queried, NDIS also defines operational characteristics which can be set by higher level drivers, applications, and protocols. For example, an NDIS_REQUEST structure specifying an OID of OID _GEN _CURRENT _PACKET _FILTER can be used to set the packet filtering settings of an NDIS driver’, Col. 24, ll 23-28).
As to Claim 29, Aiken further discloses wherein the slave driver is only configured to receive the one or more events providing information associated with the 
As to Claim 30, Aiken further discloses wherein the master driver and the slave driver are configured at driver load time (‘alternatively, the intermediate driver 120 can continually monitor the number of packets sent by the NIC driver 61 and the wireless NIC driver 62, conglomerating the information in real-time’, Col. 9, ll 34-37). 
As to Claim 31, Aiken further discloses wherein the master driver and the slave driver are configured by configuration information (‘in order to present the single higher level interface 122, the intermediate network driver conglomerates, in a request specific manner, information from the lower level drivers 61 and 62 and presents this information to higher level networking software, including higher level applications and protocols, such as application program 36 and other program modules 37’, Col. 9, ll 16-32).
As to Claim 32, Aiken further discloses wherein the master driver is configured to perform initialisation of the network interface device (‘alternatively, the intermediate driver 120 can receive the maximum link speed from each lower level network interface driver when the intermediate network driver 120 initializes its connection to the lower level network interface driver’, Col. 22, ll 39-43). 
As to Claim 33, Aiken further discloses wherein the slave driver is configured to abstain from performing initialisation of the network interface device (‘the intermediate .

Claim Rejections - 35 USC § 103
8.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

9.	Claim 28 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aiken as disclosed in the IDS, in view of Patent No.: 6,034,733 to Balram et al. (Balram).
As to Claim 28, Aiken does not expressly disclose wherein one of the first and second drivers is a window driver model (WDM) driver.
However, Balram discloses wherein one of the first and second drivers is a window driver model (WDM) driver (‘other more recent video standards such as the video capture driver architecture based on the Win32 Driver Model (WDM) and DirectShow available from Microsoft Corporation perform in a similar way to MCI, but with additional support for new technologies such as USB (Universal Serial Bus) 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide ‘wherein one of the first and second drivers is a window driver model (WDM) driver’ as disclosed by Balram into Aiken so as to effectively support a robust and flexible interface in communication system, Balram Col. 2, ll 43-45.

10.	Claims 34-36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aiken as disclosed in the IDS, in view of Publication No.: US 2002/0116670 A1 to Oshima et al. (Oshima). 
As to Claim 34, Aiken does not expressly disclose wherein the data processing system is configured to determine a configuration error when an attempt to is made to configure the first and second drivers as two slave drivers or two master drivers.
However, Oshima discloses wherein the data processing system is configured to determine a configuration error when an attempt to is made to configure the first and second drivers as two slave drivers or two master drivers (‘Fig. 4 shows an example of a configuration in which the failure supervising apparatus 305 shown in Fig. 1 is included in a computer having eight processors 401 (hereinafter referred to as the CPUs) and an interrupt control unit 402. In this computer, the interrupt control unit can determine to which processor the interrupt is to be transmitted or whether it is transmitted as a maskable interrupt or not. Each OS on the computer has a device driver for the failure supervising apparatus. The device driver sets all the bits of the 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide ‘wherein the data processing system is configured to determine a configuration error when an attempt to is made to configure the first and second drivers as two slave drivers or two master drivers’ as disclosed by Oshima into Aiken so as to effectively detect failure in plurality of processors in communication system, Oshima ¶ 0006.
As to Claim 35, Aiken further discloses wherein the data processing system is configured to determine an attempt is made to configure the first and second drivers as two slave drivers by detecting that none of the first and second drivers is configured as master driver (‘the intermediate driver 120 contemplated by the present invention can allow multiple underlying network interfaces to send a packet in parallel, without the need to copy the packet. Rather than making a complete copy of the data of the broadcast packet, the present invention contemplates the creation of multiple packet descriptors which merely point to the data of the packet. The intermediate driver 120 can then provide a packet descriptor to driver 61 and another packet descriptor to driver 62 and allow the drivers to send the data in parallel’, Col. 25, ll 39-53). 
As to Claim 36, Aiken does not expressly disclose wherein the data processing system is configured to detect an attempt to configure two master drivers by detecting that a register bit has not been set.
However, Oshima discloses wherein the data processing system is configured to detect an attempt to configure two master drivers by detecting that a register bit has not been set (‘assume that at least one of the processors CPU 0 to CPU 7 develops a failure. Since all the reset ports RST 0 to RST 7 are not rewritten, the status register 119 and the setting register 120 fail to coincide with each other. Thus, the WDTs are not reset and go time out’, ¶ 0030).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide ‘wherein the data processing system is configured to detect an attempt to configure two master drivers by detecting that a register bit has not been set’ as disclosed by Oshima into Aiken so as to effectively detect failure in plurality of processors in communication system, Oshima ¶ 0006.

11.	Claims 37 and 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aiken as disclosed in the IDS, in view of Patent No.: US 6,735,720 B1 to Dunn et al. (Dunn). 
As to Claim 37, Aiken does not expressly disclose wherein the data processing system is configured to provide an event relating to a master driver unload condition to the slave driver when the master driver is unloaded.
Dunn discloses wherein the data processing system is configured to provide an event relating to a master driver unload condition to the slave driver when the master driver is unloaded (‘the configuration of the new device is carried out in conjunction with the plug-and-play manager resident on the computer implementing the host. This plug-and-play manager maintains a database of devices connected to the system and triggers loading or unloading of the respective drivers in response to events’, Col. 8, ll 1-7).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide ‘wherein the data processing system is configured to provide an event relating to a master driver unload condition to the slave driver when the master driver is unloaded’ as disclosed by Dunn into Aiken so as to effectively detect failure in plurality of processors in communication system, Dunn Col. 2, ll 30-44.
As to Claim 38, Aiken does not expressly disclose wherein the slave driver is configured to become the master driver upon receiving the event relating to a master driver unload condition.
However, Dunn discloses wherein the slave driver is configured to become the master driver upon receiving the event relating to a master driver unload condition (‘the configuration of the new device is carried out in conjunction with the plug-and-play manager resident on the computer implementing the host. This plug-and-play manager 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide ‘wherein the slave driver is configured to become the master driver upon receiving the event relating to a master driver unload condition’ as disclosed by Dunn into Aiken so as to effectively detect failure in plurality of processors in communication system, Dunn Col. 2, ll 30-44.

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GBEMILEKE J ONAMUTI whose telephone number is (571)270-5619.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 5712723011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/GBEMILEKE J ONAMUTI/Primary Examiner, Art Unit 2463